DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on November 16, 2020 has been entered.  Claims 15-55 and 58-64 have been amended.  As such, Claims 15-64 are currently pending in the application.  The amendments are sufficient to overcome a portion of the Section 112, 2nd paragraph rejections, such as the rejections based upon antecedent basis, and the Section 112 4th paragraph rejection set forth in the previous Office Action.

Terminal Disclaimer
The terminal disclaimer filed on November 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,943,135 and pending U.S. Application Serial Nos. 12/824,952, 15/690,618, and 15/683,895 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejections set forth in the previous Office Action over this patent and these applications have been overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 15 recites that the second layer comprises “thermal or cooling natural and synthetic fibers.”  Claim 28 recites that the second layer comprises “thermal and cooling natural and synthetic fibers.”  Claim 43 recites that the second layer comprises “natural and synthetic thermal and/or cooling fibers providing adjustable thermal regulation.”  Claim 52 recites that the second layer comprises “natural and synthetic fibers providing dual thermal regulation.”  Claim 63 recites that the second layer comprises “synthetic and natural fibers thermal or cooling fibers.”  However, the present application does not provide the person having ordinary skill in the art with a sufficient disclosure to effectuate this limitation.  For example, the present application does not disclose how natural fibers, i.e. specific type of fiber, an amount of fiber, the shape of the fiber, the size of the fiber, are combined with synthetic fibers, i.e. specific type of fiber, an amount of fiber, the shape of the fiber, the size of the fiber, can be selected to provide the features of cooling, thermal, or of dual thermal regulation. The factors set forth in In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988) are discussed below.

(A) The breadth of the claims / (B) The nature of the invention
The present claims and invention are directed to a performance footwear product generally comprising a second layer having a breathable, moisture transferring, absorbent, mechanically bonded, antimicrobial, nonwoven material comprised of shaped, channeled, grooved, and lobed synthetic polymer fibers, silver antimicrobial fibers and natural and synthetic fibers providing dual thermal regulation, as recited in Claim 52, or to materials that provide adjustable thermal regulation, as recited in Claim 43.  Other independent claims generally recite that the fibers are “cooling” or thermal.”  As such, the claims provide a laundry list of desirable end use features, such as the material being (1) breathable, (2) moisture transferring, and (3) absorbent, while only providing one structural feature to the claimed product, i.e. that it has mechanically bonded shaped, channeled, grooved, and lobed fibers.  Since few structural features limit the nonwoven material, and no material limitations are provided either to the natural and synthetic fibers, the nonwoven material that provides the ability to cool or thermal or dual thermal regulation in the claim covers a significantly broad range of materials.

(C) The state of the prior art / (D) The level of one of ordinary skill / (E) The level of predictability in the art
One of ordinary skill in the art of nonwoven fabrics would understand that a dual provision of both thermal and cooling properties in a fabric could be provided, but must have some degree of direction to do so.  It would not be predictable to provide a nonwoven fabric having the claimed feature of dual thermal and cooling properties.  How does one construct a nonwoven fabric having thermal and cooling properties without any instructions as to how such properties are properly achieved?  Applicant’s Specification does not distinguish the types of fibers that are necessary to provide this dual purpose.  The phrase “dual thermal regulation” is 

(F) The amount of direction provided by the inventor / (G) The existence of working examples
Applicant’s Specification contains no steps, large scale or small scale, which the skilled artisan could follow to arrive at the claimed feature.  There are no procedures or outlines that indicate a nonwoven fabric having dual thermal regulation can be provided.  Nor are there any examples present.  The lists of materials that could be used in the specification is insufficient, and represents the equivalent of providing a large list of ingredients without providing a recipe to make the meal.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The quantity of experimentation needed to make the claimed invention is high because, as outlined above, there are no working examples that show how the invention is made.  The independent claims set out many productive features that would be desirable in a fabric, such as breathability, moisture transport, absorbency, antimicrobial, and temperature regulation; however, nowhere in the Specification is an instruction that a person having ordinary skill in the art follow and achieve these features.  
As such, Claims 15-63 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites a second layer comprised of “thermal or cooling natural and synthetic fibers.”  What is a thermal fiber?  What characteristics does a fiber possess to be classified as a thermal fiber rather than just being a plain fiber?  What is a cooling fiber?  What characteristics does a fiber possess to be classified as a cooling fiber rather than just being a plain fiber?  The phrase “thermal fiber” and the phrase “cooling fiber” are not discussed in the Specification and it is unclear what is meant by these claim limitations.
Claim 20 recites the exterior shell layer “is treated with nanotechnology.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, and, to the extent that the specification uses the phrase “nano,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that nanotechnology is not, itself, a trademark, it is indefinite because it relies rely trademark names in their description in the specification.  And since no generic description of what these materials are or how it functions is provided in the specification, the scope of the claim limitation is unclear.
Claim 21 recites “silver polymer fibers” in line 4.  What is a silver polymer fiber?  How is silver formed into a polymer?
Claim 27 recites the exterior shell layer “is treated with phase change technology, nanotechnology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a phase change technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what phase change technology is.  To the extent that the specification uses the phrases “nano” and “phase change,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change technology and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 28 recites a second layer comprised of “thermal or cooling natural and synthetic fibers.”  What is a thermal and cooling fiber?  What characteristics does a fiber possess to be 
Claim 29 recites the exterior shell layer “is treated with nanotechnology, phase change material or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a phase change material?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what phase change technology is.  To the extent that the specification uses the phrases “nano” and “phase change,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change material and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 32 recites the exterior shell layer “is treated with nanotechnology, phase Change coating technology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a phase change coating technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what phase change coating Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change coating technology and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 34 recites the exterior shell layer “is treated with nanotechnology, phase change coating technology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a phase change coating technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what phase change coating technology is.  To the extent that the specification uses the phrases “nano” and “phase change,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change coating technology and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description 
Claim 36 recites the exterior shell layer “is treated with nanotechnology, phase change coating technology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a phase change coating technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what phase change coating technology is.  To the extent that the specification uses the phrases “nano” and “phase change,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change coating technology and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 38 recites the exterior shell layer “is treated with nanotechnology, phase change coating technology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a phase change coating technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what phase change coating Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change coating technology and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 40 recites the exterior shell layer “is treated with nanotechnology, phase change coating technology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a phase change coating technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what phase change coating technology is.  To the extent that the specification uses the phrases “nano” and “phase change,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change coating technology and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description 
Claim 42 recites the exterior shell layer “is treated with nanotechnology, phase change coating technology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a phase change coating technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what phase change coating technology is.  To the extent that the specification uses the phrases “nano” and “phase change,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change coating technology and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 43 recites “a second layer mechanically bonded” in line 8.  This portion of Claim 43 appears to be missing a transitional phrase, such as “comprising.”  Claim 43 recites a second layer comprised of “natural and synthetic thermal and/or cooling fibers.”  What is a thermal fiber?  What characteristics does a fiber possess to be classified as a thermal fiber rather than just being a plain fiber?  What is a cooling fiber?  What characteristics does a fiber possess to be classified as a cooling fiber rather than just being a plain fiber?  The phrase “thermal fiber” i.e. distributed moisture to another location, then how would it also absorb moisture?  
Claim 46 recites the exterior shell layer “is treated with a thermally regulating coating, nanotechnology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a thermally regulating coating technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what thermally regulating coating is.  To the extent that the specification uses the phrases “nano” and “thermal regulating,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that thermal regulating coating and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 49 recites “support and protection in the ankle pocket, heel cup, tongue, toe box or footbed.”  There is insufficient antecedent basis for this limitation.  Claim 43 does not recite any of these structural limitations.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 52 recites that the natural and synthetic fibers provide dual thermal regulation.  However, the scope of “dual thermal regulation” is unclear, as the concept is not discussed or even mentioned in the Specification.
Claim 54 recites the exterior shell layer “is treated with a phase change thermally regulating coating technology, nanotechnology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a thermally regulating coating technology?  To “treat” something with “technology” is such a vague Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Claim 55 recites one or more layers “are treated with a thermally regulating coating, nanotechnology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a thermally regulating coating?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what thermally regulating phase change technology is.  To the extent that the specification uses the phrases “nano” and “thermally regulating,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names 
Claim 61 recites that the first layer is an absorbent and moisture transferring material.  How is the first layer both absorbent and moisture transferring?  If designed to transfer moisture, then how does the first layer also absorb moisture, which would prevent transfer?  Claim 61 makes the same requirement of the second layer, being both moisture transferring and absorbent, and renders this limitation similarly indefinite.  
Claim 62 recites the third layer “is treated with a nanotechnology, thermal regulating phase change technology or a combination thereof.”  The scope of this limitation is unclear.  How does a person having ordinary skill in the art treat with a nanotechnology?  How does a person having ordinary skill in the art treat with a thermally regulating phase change technology?  To “treat” something with “technology” is such a vague concept.  The specification does not really define what nanotechnology is, nor does the specification define what thermally regulating phase change technology is.  To the extent that the specification uses the phrases “nano” and “phase change,” such recitations are made with respect to Trademarks, and are not further described generically.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over International Patent Application Publication No. WO 00/63477 to Perry in view of U.S. Patent No. 5,776,380 to Baigas and U.S. Patent No. 4,957,795 to Riedel, and optionally, further in view of U.S. Patent No. 6,048,810 to Baychar.
Perry teaches a footwear or apparel product (Perry, p. 7 lines 14-17) comprising a lining layer (first layer) that is a moisture transferring knit or woven fabric comprising polyester (Id., p. 2 lines 23-25; p. 6 lines 26-34) and an insulating layer (second layer) that is a breathable, anti-microbial, moisture transferring, insulating (thermal regulating), needlepunch nonwoven that is attached to the lining layer (first layer) (Id., abstract; p. 3 lines 33-35., p. 2 lines 10-31, p. 6 lines 37- p. 7 line 4).  Perry further teaches the insulating layer (second layer nonwoven composite) comprised of a blend of fibers including at least cruciform fibers (shaped channel polymer fibers) (Id., abstract), antimicrobial functional fibers, specifically those disclosed in US Patent 6,037,057 incorporated by reference (Id., p. 4 lines 27-34) which cites silver antimicrobial fiber ('057: col. 3 line 55-col. 4 line 15; col. 4 line 64- col. 5 line 14) spun through round spinnerets (cylindrical shape) ('057: abstract; Fig. 1 col. 3 lines 37-40, col. 10 line 13-32), and bicomponent, thermal bonding fibers (Id., p. 4 lines 13-26).  Perry teaches the insulating layer (second layer nonwoven composite material) assisting in the immediate transfer of moisture vapor from the lining layer (first layer moisture transfer fabric) into and through the insulating layer (second layer nonwoven composite material) (Id., abstract; p. 2 lines 23-31).  Perry teaches an additional lining layer (third layer, woven or knitted) attached to the insulating layer (second layer) (Id., p. 7 lines 18-21), which includes knitted material (Id., p. 6 lines 26-38). Perry teaches insulating system comprising the insulating layer and lining layers being use in footwear, ski-wear, apparel, mattress pads, knee pads, and head wear (Id., p. 7 lines 14-17). Perry further teaches the insulating layer (second layer nonwoven composite) further including .

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive.
Applicant argues that the Specification discloses that thermal regulation is performed by increasing or decreasing fiber content.  Applicant argues that a person having ordinary skill in the art can practice the claimed invention and obtain the desired amount of thermal regulation by routine experimentation.  The Examiner disagrees.  Simply put, the disclosure of “increasing or decreasing fiber content” is not a disclosure that satisfies the enablement requirement.  For example, a patent cannot be obtained for simply listing commercially known and available fibers, then claiming a thermal regulation property not previously achieved without informing the person having ordinary skill in the art how it is achieved.  Which fibers are used?  Which fibers are increased?  Which fibers are decreased?  What is the content of each of the fibers?  The Office acknowledges that exact and precise amounts are not required. It is not necessary to “enable one of ordinary skill in the art to make and use a perfected, commercially viable embodiment absent a claim limitation to that effect.”  CFMT, Inc. v. Yieldup Int’l Corp., 349 F.3d 1333, 1338, 68 USPQ2d 1940, 1944 (Fed. Cir. 2003).  However, in this application, not even the 
Applicant argues that phase change technology and nanotechnology are well known in the art as processes to be applied to fabric materials.  However, the issue in this application is that the only description of phase change technology and nanotechnology that Applicant has described are based upon Trademarked materials.  As noted above, if a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  Although it is understood that phase change and nanotechnology are not, themselves, trademarks, they are indefinite because they rely upon trademark names in their description in the specification.  And since no generic description of what these materials are or how they function is provided in the specification, the scope of these claim limitations is unclear.
Applicant argues that none of the references disclose a mechanically bonded nonwoven, as claimed.  The Examiner disagrees.  Perry discloses that the nonwoven material can be densified by mechanical means.  Page 3, lines 1-3.
Applicant argues that Perry utilizes binder fibers in all of their examples.  However, the teachings of Perry are not limited to its examples.  Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exclusion of binder fibers and a thermally bonded process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues that a declaration and test results have already been submitted distinguishing the claimed invention from prior art such as Perry.  However, no declaration or affidavit has been submitted in the present application, nor has any declaration or affidavit been submitted in the parent application(s) to be of record.  It is noted that the prosecution history of other, non-related applications does not become incorporated into an unaffiliated application, such as the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789